DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/810,859, filed 03/06/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW108136450, filed on 10/08/2019.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo (“Si/SnSb alloy composite as high capacity anode materials for Li-ion batteries”; December 2006) (refer to enclosed documents for numbered citations).
Regarding claim 1,
Guo teaches an anode active material for a lithium ion battery (see paragraph 003), comprising:
Primary particles, including Si, Sn and Sb (see paragraph 003).  The particles thereof are the main, and thus the primary, particles because when synthesizing SiSnSb, the only other product is CO(g) (see equation (1)) which separates from the solid powder of primary particles. 
wherein the primary particles have peaks at 20 positions of 29.1±1, 41.6 ±1, 51.6±1, 60.4±1, 68.5±1 and 76.1±1 in X-ray diffraction (See figure 1, peaks marked with a triangle, “XRD pattern of Si/SnSb”).  Since the materials present are the same and the XRD pattern in figure 1 appears to fall within the claimed ranges for the XRD peaks, it is the examiners position that figure 1 meets the claimed XRD peak values.
Regarding claim 2,
Guo teaches the anode active material for the lithium ion battery of claim 1 (see elements of claim 1 above), wherein:
a molar percentage of Si of the primary particles is ranged from 5% to 80% (see synthesis of SiSnSb in reaction (1) with molar ratio of 1:1:1, i.e. a molar percentage of Si as about 33.33%)
a molar percentage of Sn of the primary particles is ranged from 10% to 50% (see synthesis of SiSnSb in reaction (1) with molar ratio of 1:1:1, i.e. a molar percentage of Sn as about 33.33%)
and a molar percentage of Sb of the primary particles is ranged from 10% to 50% (see synthesis of SiSnSb in reaction (1) with molar ratio of 1:1:1, i.e. a molar percentage of Sb as about 33.33%).
Regarding claim 4,
Guo teaches the anode active material for the lithium ion battery of claim 1 (see elements of claim 1 above), wherein the primary particles comprise Si-Sn-Sb alloys (see paragraph 008, “Si/SnSb alloy”).
Regarding claim 7,
Guo teaches an anode for a lithium ion battery (see paragraph 016, “promising anode for… Li-ion batteries”) comprising:
An anode active material for the lithium ion battery according to claim 1 (see paragraph 002 and 003, “active material… used as anode for lithium ion battery” and elements of claim 1 above)
Regarding claim 8,
Guo teaches the anode for the lithium ion battery of claim 7 (see elements of claim 7 above), further comprising:
A conductive material (see paragraph 006, “copper foil”).  It is the examiners position that copper foil is conductive.
And an adhesive agent (see paragraph 006, “PVDF”).  It is the examiners position that PVDF is an adhesive agent.
Wherein the anode active material for the lithium ion battery is adhesive to the conducing material by the adhesive agent (see paragraph 007, “slurry, painted on a copper foil” where the slurry contains the adhesive agent).
Regarding claim 9,
Guo teaches the anode for the lithium ion battery of claim 8 (see elements of claim 8 above), wherein the adhesive agent comprises a polymer having a structure of PVDF (see paragraph 006, “PVDF”).  
Regarding claim 10,
Guo teaches a lithium ion battery (see paragraph 016), comprising
the anode according to claim 7 (see elements of claim 7 above).
Regarding claim 11,
Guo teaches the lithium ion battery of claim 10, further comprising: 
a cathode (see paragraph 007, “metallic lithium foil”).
and an electrolyte disposed between the anode and the cathode (see paragraph 007, “electrolyte”).  








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (“Si/SnSb alloy composite as high capacity anode materials for Li-ion batteries”, December 2006) and further in view of Nithyadharseni (“Electrochemical studies of CNT/Si–SnSb nanoparticles for lithium ion batteries”; October 2015) (refer to enclosed documents for numbered citations).
Regarding claim 3,
Guo teaches the anode active material for the lithium ion battery of claim 1 (see elements of claim 1 above), wherein the primary particles further comprise carbon (see paragraph 006, “acetylene black,” but fails to teach a weight percentage of carbon less than 10 wt%.  Nithyadharseni teaches, based on a total weight of the anode active material of the lithium ion battery being 100 wt%, a weight percentage of carbon is less than 10 wt% (see paragraph 005, “Appropriate gram molecular weight (1% of total weight of Sn, Sb and Si) of CNT”).  It would be obvious to one of ordinary skill in the art to combine the weight percentage of carbon taught by Nithyadharseni with the anode taught by Guo in order to achieve a higher probability for particle agglomeration (see paragraph 008 of Nithyadharseni). 

Regarding claim 5,
Modified Guo teaches the anode active material for the lithium ion battery of claim 4, wherein the primary particles further comprise Sn in an elemental state (see paragraph 007 of Nithyadharseni, “shows traces of parent elements of Sn and Sb phases”) in order to allow for reversible reactions that buffer against volume change (see paragraph 001 and equations (1) and (2)). It would be obvious to one of ordinary skill in the art to combine the elemental state of Sn taught by Nithyadharseni with the 
Regarding claim 6,
Guo teaches the anode active material for the lithium ion battery of claim 1 (see elements of claim 1 above), wherein a particle size of the primary particles of the anode active material of the lithium ion battery ranges from 500 -1,000 nm (see paragraph 10, “average size of                  
                    5
                    μ
                    m
                    "
                
            ).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2131.01.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728       

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728